               Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 1 of 19


                                          UNITED STATES DISTRICT COURT
                                                                       for the
                                                                District of Colorado

           In the Matter of the Search of
 1534 Wabash Street, Denver, Colorado 80220,                         )        Case No. 20-sw-1056-NRN
 excluding the basement, more fully described in                     )
 Attachment A, attached hereto, and the person of                    )
 Robert Ring, and the vehicle, 2002 Oldsmobile                       )
 Intrigue, CO plates (AZKL35), registered to Robert                  )
 Ring, located at the property at the time of the                    )
 search warrant execution                                            )

                                             APPLICATION FOR A SEARCH WARRANT

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the State and       District of Colorado        (identify the person or describe property to be searched and give its location):

          SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

          SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                    X evidence of a crime;
                    X contraband, fruits of crime, or other items illegally possessed;
                    X property designed for use, intended for use, or used in committing a crime;
                          a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of      18    U.S.C. §§ 2252 and 2252A, and the application is based on these facts:

          X Continued on the attached affidavit, which is incorporated by reference.
              Delayed notice of       days (give exact ending date if more than 30 days:                                   ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                s/John Donohoe
                                                                                                       Applicant’s signature

                                                                                                   John Donohoe, FBI Task Force Officer
                                                                                                       Printed name and title

Sworn to before me and:             signed in my presence.
                                 xxx submitted, attested to, and acknowledged by reliable electronic means.
          09/08/2020
Date:
                                                                                                       Judge’s signature

City and state:      Denver, CO                                                         Magistrate Judge N. Reid Neureiter
                                                                                                       Printed name and title
      Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 2 of 19


                                              ATTACHMENT A

                           DESCRIPTION OF LOCATION TO BE SEARCHED

       The Subject Premises is located at 1534 Wabash Street, Denver, Colorado, excluding the basement. The

Subject Premises is more particularly identified as a residential duplex, the address number of “1534” for the

house is clearly visible on the house in black numbers right of the door. The place to be searched also includes

the person of Robert Ring and the vehicle, 2002 Oldsmobile Intrigue, CO plates (AZKL35), registered to

Robert Ring, located at the property at the time of the search warrant execution.




                                                        1
        Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 3 of 19
                                    ATTACHMENT B

                         DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

The following items, located within the residence at 1534 Wabash Street, Denver, Colorado, excluding the
basement, that constitute evidence of the commission of, contraband, the fruits of crime, or instrumentalities of
violations of Title 18, United States Code, Sections 2252(a)(1), (2), and (4) and 2252A(a)(1), (2), (3), and (5)
(hereinafter “Subject Offenses”):

1. Images or visual depictions of child pornography;

2. Records and information containing child erotica, including texts, images and visual depictions of child erotica;

3. Any and all information, notes, software, documents, records, or correspondence, in any format and medium,
   pertaining to violations of the Subject Offenses;

4. Any and all information, notes, documents, records, or correspondence, in any format or medium, concerning
   communications about child pornography or sexual activity with or sexual interest in minors;

5. Any and all information, notes, documents, records, or correspondence, in any format or medium, concerning
   Internet activity reflecting a sexual interest in minors or child pornography;

6. Any and all information, notes, software, documents, records, or correspondence, in any form and medium
   pertaining to any minor who is, or appears to be, the subject of any visual depiction of child pornography, child
   erotica, sexual activity with other minors or adults, or of sexual interest, or that may be helpful in identifying any
   such minors;

7. Any and all address books, names, and lists of names and addresses of individuals who may have been contacted
   by use of the computer or by other means for the purpose of committing the Subject Offenses;

8. Any and all information, notes, documents, records, or correspondence, in any format or medium, concerning
   membership in online groups, clubs, or services that provide or make accessible child pornography;

9. Any and all cameras, film, videotapes or other photographic equipment that constitute evidence of the
   commission of, contraband, the fruits of crime, or instrumentalities of the Subject Offenses;

10. Any and all information, records, documents, invoices and materials, in any format or medium, that concern any
    accounts with an Internet Service Provider pertaining to the Subject Offenses;

11. Any and all information, records, documents, invoices and materials, in any format or medium, that concern e-
    mail accounts, online storage, or other remote computer storage pertaining to the Subject Offenses;

12. Any and all information, documents, records, photos, videos, or correspondence, in any format or medium,
    pertaining to occupancy or ownership of the premises and use or ownership of computer equipment found in the
    premises, or that aid in the identification of persons involved in the Subject Offenses;

13. Credit cards, credit card information, bills and payment records pertaining to violations of the Subject Offenses;

14. Information about usernames or any online accounts or email addresses that include Robert Ring, the use of
    Century Link, or the IP address 71.211.225.210;

15. Computer(s), digital storage media, or digital storage devices, any physical object upon which computer data can
    be recorded, computer hardware, computer software, servers, computer related documentation, computer
    passwords and data security devices, gaming devices, tablets, flash drives, volatile data, digital communications
                                                            1
        Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 4 of 19
   devices, cellular telephones, cameras, videotapes, video recording devices, video recording players, and video
   display monitors, digital input and output devices such as keyboards, mouse(s), scanners, printers, monitors,
   electronic media and network equipment, modems, routers, connection and power cords, and external or
   connected devices used for accessing computer storage media that was used to commit or facilitate commissions
   of the Subject Offenses; and

16. For any computer, computer hard drive, or other physical object upon which computer data can be recorded
    (hereinafter, COMPUTER) that is called for by this warrant, or that might contain items otherwise called for by
    this warrant:

       a. evidence of who used, owned, or controlled the COMPUTER at the time the items described in this
          warrant were created, edited, or deleted, such as logs, registry entries, configuration files, saved
          usernames and passwords, documents, calendars, browsing history, user profiles, e-mail, e-mail contacts,
          "chat" or instant messaging logs, photographs, and correspondence;

       b. evidence of software that may allow others to control the COMPUTER, such as viruses, Trojan horses,
          and other forms of malicious software, as well as evidence of the presence or absence of security
          software designed to detect malicious software;

       c. evidence of the lack of such malicious software;

       d. evidence of the attachment to the COMPUTER of other storage devices or similar containers for
          electronic evidence;

       e. evidence of counter-forensic programs (and associated data) that are designed to eliminate data from the
          COMPUTER;

       f. evidence of how and when the COMPUTER was used or accessed to determine the chronological context
          of computer access, use, and events relating to crime under investigation and to the computer user;

       g. records of or information about Internet Protocol addresses used by the COMPUTER, including IP
          address 71.211.225.210;

       h. information about usernames or any online accounts or email addresses that include “Robert Ring”;

       i.   evidence indicating the computer user’s state of mind as it relates to the crime under investigation,
            namely crimes involving child exploitation and child pornography;

       j.   passwords, encryption keys, and other access devices that may be necessary to access the COMPUTER;

       k. documentation and manuals that may be necessary to access the COMPUTER or to conduct a forensic
          examination of the COMPUTER;

       l.   contextual information necessary to understand the evidence described in this attachment;

       m. volatile data necessary to preserve evidence prior to powering-off and unplugging a running computer.

       n. images and visual depictions of child pornography;

       o. records and information containing child erotica, including texts, images and visual depictions of child
          erotica;

       p. any and all information, notes, software, documents, records, or correspondence, in any format and
          medium, pertaining to the Subject Offenses;

                                                           2
        Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 5 of 19
       q. any and all information, notes, documents, records, or correspondence, in any format or medium,
          concerning communications about child pornography or sexual activity with or sexual interest in minors;
          and

       r. items otherwise described above in this Attachment B.

DEFINITIONS:

17. As used above, the terms "records" and "information" include all of the foregoing items of evidence in whatever
    form and by whatever means they may have been created or stored, including any form of computer or electronic
    storage (such as hard disks or other media that can store data); any handmade form (such as writing, drawing,
    painting); any mechanical form (such as printing or typing); and any photographic form (such as microfilm,
    microfiche, prints, slides, negatives, videotapes, motion pictures, or photocopies).

18. “Child Pornography” is defined in 18 U.S.C. § 2256(8), which includes as any visual depiction of sexually
    explicit conduct involving the use of a minor; a digital image, computer image, or computer-generated image
    that is, or is indistinguishable from that of a minor engaged in sexually explicit conduct; or a visual depiction that
    has been created, adapted, or modified to appear than an identifiable minor is engaging in sexually explicit
    conduct.

19. “Visual depiction” includes prints, copies of visual images, developed and undeveloped film and videotape, and
    data stored on computer disk or by electronic means, which is capable of conversion into a visual image. See 18
    U.S.C. § 2256(5).

20. “Child Erotica” means materials or items that are sexually arousing to persons having a sexual interest in minors
    but that are not, in and of themselves, obscene or that do not necessarily depict minors in sexually explicit poses
    or positions; this also includes texts or discussions regarding minors engaged in sexual acts or conduct.

21. As used above, the terms “computers” or “digital storage media” or “digital storage devices” may be used
    interchangeably, and are intended to include any physical object upon which computer data can be recorded as
    well as all types of electronic, magnetic, optical, electrochemical, or other high speed data processing devices
    capable of performing logical, arithmetic, or storage functions, including desktop and laptop computers, mobile
    phones, tablets, server computers, game consoles, network hardware, hard disk drives, RAM, floppy disks, flash
    memory, CDs, DVDs, and other magnetic or optical storage media.




                                                            3
      Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 6 of 19



                                                 AFFIDAVIT

I, John Donohoe, being duly sworn, hereby depose and state that the following is true to the best of my
information, knowledge, and belief:

                             INTRODUCTION AND AGENT BACKROUND

1. I am a Denver Police Department Detective and a FBI Task Force Officer currently assigned to the Denver
   FBI Child Exploitation Task Force. I have been employed with the Denver Police Department since 2000.
   I have been assigned to the Denver FBI Child Exploitation Task Force since February 2016. I have
   received training in Crimes Against Children investigations and am familiar with child pornography
   investigations and the Innocent Images National Initiative. As part of my duties, I investigate criminal
   violations relating to child exploitation and child pornography, including violations pertaining to the illegal
   production, distribution, receipt, and possession of child pornography, in violation of Title 18, United
   States Code, Sections 2251, 2252, and 2252A. I have received training and instruction in the field of
   investigation of child pornography and have had the opportunity to participate in investigations relating to
   the sexual exploitation of children. As part of my training and experience, I have reviewed images
   containing child pornography in a variety of formats (such as digital still images and video images) and
   media (such as storage devices, the Internet, and printed images).

2. This affidavit is submitted in support of an application for a search warrant for the place described in
   Attachment A (hereinafter “Subject Premises,”), and the computer(s) located therein, there being probable
   cause to believe that located in the place described in Attachment A are items described in Attachment B,
   being evidence, fruits, and instrumentalities of violations of Title 18, United States Code, Sections
   2252(a)(1), (2), and (4) and 2252A(a)(1), (2), (3), and (5).

3. Because this affidavit is being submitted for the limited purpose of securing a search warrant, I have not
   included each and every fact known to me concerning this investigation. I have set forth facts that I believe
   are necessary to establish probable cause to believe that evidence, fruits, and instrumentalities of violations
   of Title 18, United States Code, Sections 2252 and 2252A are presently located at the Subject Premises.

4. The information contained within the affidavit is based on my training and experience, as well as
   information imparted to me by other law enforcement officers involved in this investigation.

                                          RELEVANT STATUTES

5. This investigation concerns alleged violations of 18 U.S.C. Sections 2252 and 2252A, relating to material
   involving the sexual exploitation of minors.

6. 18 U.S.C. Sections 2252 and 2252A prohibit a person from knowingly possessing or accessing sexually
   explicit images (child pornography) with the intent to view them as well as transporting, receiving,
   distributing or possessing in interstate or foreign commerce, or by using any facility or means of interstate
   or foreign commerce, any visual depiction of minors engaging in sexually explicit conduct (child
   pornography).

                                                DEFINITIONS

   The following definitions apply to this Affidavit and Attachment B to this Affidavit.

7. “Child Pornography” includes the definition in 18 U.S.C. § 2256(8) (any visual depiction of sexually
   explicit conduct where (a) the production of the visual depiction involved the use of a minor engaged in
   sexually explicit conduct, (b) the visual depiction is a digital image, computer image, or computer-
                                                        1
     Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 7 of 19


   generated image that is, or is indistinguishable from, that of a minor engaged in sexually explicit conduct,
   or (c) the visual depiction has been created, adapted, or modified to appear that an identifiable minor is
   engaged in sexually explicit conduct).

8. “Visual depictions” includes prints, copies of visual images, developed and undeveloped film and
   videotape, and data stored on computer disk or by electronic means, which is capable of conversion into a
   visual image See 18 U.S.C. § 2256(5).

9. “Child Erotica” means materials or items that are sexually arousing to persons having a sexual interest in
   minors but that are not, in and of themselves, obscene or that do not necessarily depict minors in sexually
   explicit poses or positions.

10. “IP Address” means Internet Protocol address, which is a unique numeric address used by computers on
    the Internet. Every computer attached to the Internet must be assigned an IP address so that Internet traffic
    sent from and directed to that computer may be directed properly from its source to its destination. Most
    Internet service providers control a range of IP addresses. Some computers have static—that is, long-
    term—IP addresses, while other computers have dynamic—that is, frequently changed—IP addresses.

11. “Internet” means a global network of computers and other electronic devices that communicate with each
    other. Due to the structure of the Internet, connections between devices on the Internet often cross state
    and international borders, even when the devices communicating with each other are in the same state.

12. In this affidavit, the terms “computers” or “digital storage media” or “digital storage devices” may be used
    interchangeably, and are intended to include any physical object upon which computer data can be
    recorded as well as all types of electronic, magnetic, optical, electrochemical, or other high speed data
    processing devices capable of performing logical, arithmetic, or storage functions, including desktop and
    laptop computers, mobile phones, tablets, server computers, game consoles, network hardware, hard disk
    drives, RAM, floppy disks, flash memory, CDs, DVDs, and other magnetic or optical storage media.

                                   SEIZURE AND SEARCH OF COMPUTERS

13. As described above and in Attachment B, I submit that if computers or storage media are found at the
    Subject Premises, there is probable cause to search and seize those items for the reasons stated below.
    Some of these electronic records might take the form of files, documents, and other data that is user-
    generated. Some of these electronic records, as explained below, might take a form that becomes
    meaningful only upon forensic analysis. They may be seized and searched on-scene, and/or searched off-
    scene in a controlled environment.

14. For example, based on my knowledge, training, and experience, I know that a powered-on computer
    maintains volatile data. Volatile data can be defined as active information temporarily reflecting a
    computer's current state including registers, caches, physical and virtual memory, network connections,
    network shares, running processes, disks (floppy, tape and/or CD-ROM), and printing activity. Collected
    volatile data may contain such information as opened files, connections to other computers, passwords used
    for encryption, the presence of anti-forensic tools, or the presence of programs loaded in memory that
    would otherwise go unnoticed. Volatile data and its corresponding evidentiary value is lost when a
    computer is powered-off and unplugged.

15. Based on my knowledge, training, and experience, I know that computer files or remnants of such files can
    be recovered months or even years after they have been downloaded onto a storage medium, deleted, or
    viewed via the Internet. Electronic files downloaded to a storage medium can be stored for years at little or
    no cost. Even when files have been deleted, they can be recovered months or years later using forensic
    tools. This is so because when a person “deletes” a file on a computer, the data contained in the file does
    not actually disappear; rather, that data remains on the storage medium until it is overwritten by new data.
                                                       2
      Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 8 of 19


   Therefore, deleted files, or remnants of deleted files, may reside in free space or slack space—that is, in
   space on the storage medium that is not currently being used by an active file—for long periods of time
   before they are overwritten. In addition, a computer’s operating system may also keep a record of deleted
   data in a “swap” or “recovery” file.

16. Also, again based on my training and experience, wholly apart from user-generated files, computer storage
    media contain electronic evidence of how a computer has been used, what it has been used for, and who
    has used it. This evidence can take the form of operating system configurations, artifacts from operating
    system or application operation, file system data structures, virtual memory “swap” or paging files, and
    shadow copies of previous versions of systems or files, or paging files. Computer users typically do not
    erase or delete this evidence because special software is typically required for that task. However, it is
    technically possible to delete this information. Data on the storage medium not currently associated with
    any file can provide evidence of a file that was once on the storage medium but has since been deleted,
    edited, moved, or show a deleted portion of a file (such as a paragraph that has been deleted from a word
    processing file). Web browsers, e-mail programs, and chat programs store configuration information on
    the storage medium that can reveal information such as online nicknames and passwords. Operating
    systems can record additional information, such as the attachment of peripherals, the attachment of USB
    flash storage devices or other external storage media, and the times the computer was in use. Computer file
    systems can record information about the dates files were created and the sequence in which they were
    created.

17. As further described in Attachment B, this application seeks permission to locate not only computer files
    that might serve as direct evidence of the crimes described on the warrant, but also for evidence that
    establishes how computers were used, why they were used, the purpose of their use, and the purposes to
    which they were put, who used them, the state of mind of the user(s), and when they were used.

18. The monitor and printer are also essential to show the nature and quality of the images or files that the
    system can produce. In addition, the analyst needs all assisting software (operating systems or interfaces,
    and hardware drivers) and any applications software, which may have been used to create the data (whether
    stored on hard drives or on external media), as well as all related instructional manuals or other
    documentation and security devices. Moreover, searching computerized information for evidence or
    instrumentalities of crime commonly requires the seizure of the entire computer’s input/output periphery
    devices (including related documentation, passwords and security devices) so that a qualified expert can
    accurately retrieve the system’s data in a controlled environment.

19. The computer and its storage devices, the mouse, the monitor, keyboard, printer, modem and other system
    components are also used as instrumentalities of the crime to operate the computer to commit offenses
    involving the sexual exploitation of minors. Devices such as modems and routers can contain information
    about dates, IP addresses, MAC addresses, frequency, and computer(s) used to access the Internet or to
    otherwise commit the crimes described herein. The computer equipment may also have fingerprints on
    them indicating the user of the computer and its components.

20. Information or files related to the crimes described herein are often obtained from the Internet or the
    cellular data networks using application software which often leaves files, logs or file remnants which
    would tend to show the identity of the person engaging in the conduct as well as the method of location or
    creation of the images, search terms used, exchange, transfer, distribution, possession or origin of the files.
    Files that have been viewed via the Internet are sometimes automatically downloaded into a temporary
    Internet directory or “cache.” The browser often maintains a fixed amount of hard drive space devoted to
    these files, and the files are only overwritten as they are replaced with more recently viewed Internet pages
    or if a user takes steps to delete them. Thus, the ability to retrieve residue of an electronic file from a hard
    drive depends less on when the file was downloaded or viewed than on a particular user’s operating
    system, storage capacity, and computer habits.

                                                         3
     Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 9 of 19


21. “User attribution” evidence can also be found on a computer and is analogous to the search for “indicia of
    occupancy” while executing a search warrant at a residence. For example, registry information,
    configuration files, user profiles, e-mail, e-mail address books, “chat,” instant messaging logs,
    photographs, videos, and correspondence (and the data associated with the foregoing, such as file creation
    and last accessed dates) may be evidence of who used or controlled the computer or storage medium at a
    relevant time. For example, your Affiant knows from training and experience that persons trading in,
    receiving, transporting, distributing or possessing images involving the sexual exploitation of children or
    those interested in the firsthand sexual exploitation of children often communicate with others through
    correspondence or other documents which could tend to identify the origin and possessor of the images as
    well as provide evidence of a person's interest in child pornography or child sexual exploitation. Further,
    in finding evidence of how a computer was used, the purpose of its use, who used it, and when, sometimes
    it is necessary to establish that a particular thing is not present on a storage medium. For example, the
    presence or absence of counter-forensic programs or anti-virus programs (and associated data) may be
    relevant to establishing the user’s intent.

22. Your Affiant knows from training and experience that digital software or hardware exists that allows
    persons to share digital access over wired or wireless networks allowing multiple persons to appear on the
    Internet from the same IP address. Examination of these items can reveal information about the authorized
    or unauthorized use of Internet connection at the residence.

23. Searching computer(s) for the evidence described in the attachment may require a range of data analysis
    techniques. For example, information regarding user attribution or Internet use is located in various
    operating system log files that are not easily located or reviewed. Or, a person engaged in criminal activity
    will attempt to conceal evidence of the activity by “hiding” files or giving them deceptive names. As
    explained above, because the warrant calls for records of how a computer has been used, what it has been
    used for, and who has used it, it is exceedingly likely that it will be necessary to thoroughly search storage
    media to obtain evidence, including evidence that is not neatly organized into files or documents. Just as a
    search of a premises for physical objects requires searching the entire premises for those objects that are
    described by a warrant, a search of this premises for the things described in this warrant will likely require
    a search among the data stored in storage media for the things (including electronic data) called for by this
    warrant. Additionally, it is possible that files have been deleted or edited, but that remnants of older
    versions are in unallocated space or slack space. This, too, makes it exceedingly likely that in this case it
    will be necessary to use a multitude of techniques, both on and off-scene, including more thorough
    techniques.

24. Furthermore, because there is probable cause to believe that the computer and its storage devices are all
    instrumentalities of crimes involving child exploitation, they should all be seized as such.

25. Based upon my knowledge, training and experience, I know that a thorough search for information stored
    in digital storage media requires a variety of techniques, that often includes both on-site seizure and search
    as well as a more thorough review off-site review in a controlled environment. This variety of techniques
    is required, and often agents must seize most or all storage media to be searched on-scene and/or later in a
    controlled environment. These techniques are often necessary to ensure the accuracy and completeness of
    data recorded on the storage media, and to prevent the loss of the data either from accidental or intentional
    destruction.

26. For example, the search procedure of electronic data contained in computer hardware, computer software,
    and/or memory storage devices may include the following on-site techniques (the following is a non-
    exclusive list, as other on-site search procedures may be used):

      A. On-site triage of computer systems to determine what, if any, peripheral devices or digital storage
         units have been connected to such computer systems, a preliminary scan of image files contained on

                                                        4
     Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 10 of 19


          such systems and digital storage devices to help identify any other relevant evidence or potential
          victims, and a scan for encryption software;

      B. On-site copying and analysis of volatile memory, which is usually lost if a computer is powered
         down, and may contain information about how the computer is being used, by whom, when, and
         may contain information about encryption, virtual machine software (virtual operating systems that
         are lost if the computer is powered down or encrypted),;

      C. On-site forensic imaging of any computers may be necessary for computers or devices that may be
         partially or fully encrypted, in order to preserve unencrypted electronic data that may, if not
         immediately imaged on-scene, become encrypted and accordingly unavailable for any examination.

27. The search procedure of electronic data contained in computer hardware, computer software, and/or
    memory storage devices may include off-site techniques since it is often necessary that some computer
    equipment, peripherals, instructions, and software be seized and examined off-site and in a controlled
    environment. This is true because of the following:

      A. The nature of evidence. As noted above, not all evidence takes the form of documents and files that
         can be easily viewed on site. Analyzing evidence of how, when and why a computer has been used,
         by whom, what it has been used for, requires considerable time, and taking that much time on
         premises could be unreasonable. Also, because computer evidence is extremely vulnerable to
         tampering and destruction (both from external sources and from code embedded in the system as a
         “booby-trap”), the controlled environment of a laboratory may be essential to its complete and
         accurate analysis. Searching for and attempting to recover any deleted, hidden, or encrypted data
         may be required to determine whether data falls within the list of items to be seized as set forth
         herein (for example, data that is encrypted and unreadable may not be returned unless law
         enforcement personnel have determined that the data is not (1) an instrumentality of the offenses,
         (2) a fruit of the criminal activity, (3) contraband, (4) otherwise unlawfully possessed, or
         (5) evidence of child exploitation offenses).

      B. The volume of evidence and time required for an examination. Storage media can store the
         equivalent of millions of pages of information. Additionally, a suspect may try to conceal criminal
         evidence; he or she might store it in random order with deceptive file names. This may require
         searching authorities to peruse all the stored data to determine which particular files are evidence or
         instrumentalities of crime. Analyzing evidence of how a computer has been used, what it has been
         used for, and who has used it requires considerable time, and taking that much time on premises
         could be unreasonable. As explained above, because the warrant calls for forensic electronic
         evidence, it is exceedingly likely that it will be necessary to thoroughly examine storage media to
         obtain evidence. Reviewing information for things described in the warrant can take weeks or
         months, depending on the volume of data stored, and would be impractical and invasive to attempt
         on-site.

      C. Technical requirements. Computers can be configured in several different ways, featuring a variety
         of different operating systems, application software, and configurations. Therefore, searching them
         sometimes requires tools or knowledge that might not be present on the search site. The vast array
         of computer hardware and software available makes it difficult to know before a search what tools or
         knowledge will be required to analyze the system and its data on-site. However, taking the storage
         media off-site and reviewing it in a controlled environment will allow its examination with the
         proper tools and knowledge.

      D. Variety of forms of electronic media. Records sought under this warrant could be stored in a variety
         of storage media formats that may require off-site reviewing with specialized forensic tools.

                                                       5
     Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 11 of 19


      E. Need to review evidence over time and to maintain entirety of evidence. Your Affiant recognizes
         the prudence requisite in reviewing and preserving in its original form only such records applicable
         to the violations of law described in this Affidavit and in Attachment B in order to prevent
         unnecessary invasion of privacy and overbroad searches. Your Affiant advises it would be
         impractical and infeasible for the Government to review the mirrored images of digital devices that
         are copied as a result of a search warrant issued pursuant to this Application during a single analysis.
         Your Affiant has learned through practical experience that various pieces of evidence retrieved from
         digital devices in investigations of this sort often have unknown probative value and linkage to other
         pieces of evidence in the investigation until they are considered within the fluid, active, and ongoing
         investigation of the whole as it develops. In other words, the weight of each individual piece of the
         data fluctuates based upon additional investigative measures undertaken, other documents under
         review and incorporation of evidence into a consolidated whole. Analysis is content-relational, and
         the importance of any associated data may grow whenever further analysis is performed. The full
         scope and meaning of the whole of the data is lost if each piece is observed individually, and not in
         sum. Due to the interrelation and correlation between pieces of an investigation as that investigation
         continues, looking at one piece of information may lose its full evidentiary value if it is related to
         another piece of information, yet its complement is not preserved along with the original. In the
         past, your Affiant has reviewed activity and data on digital devices pursuant to search warrants in the
         course of ongoing criminal investigations. Your affiant has learned from that experience, as well as
         other investigative efforts, that multiple reviews of the data at different times is necessary to
         understand the full value of the information contained therein, and to determine whether it is within
         the scope of the items sought in Attachment B. In order to obtain the full picture and meaning of the
         data from the information sought in Attachments A and B of this application, the Government would
         need to maintain access to all of the resultant data, as the completeness and potential of probative
         value of the data must be assessed within the full scope of the investigation. As such, your Affiant
         respectfully requests the ability to maintain the whole of the data obtained as a result of the search
         warrant, and to maintain and to review the data in the control and custody of the Government and
         law enforcement at times deemed necessary during the investigation, rather than minimize the
         content to certain communications deemed important at one time. As with all evidence, the
         Government will maintain the evidence and mirror images of the evidence in its custody and control,
         without alteration, amendment, or access by persons unrelated to the investigation.

28. Based on the foregoing, and consistent with Rule 41(e)(2)(B), when persons executing the warrant
    conclude that it would be impractical to review the media on-site, the warrant I am applying for permits
    both on-site seizing, imaging and searching as well as off-site imaging and searching of storage media that
    reasonably appear to contain some or all of the evidence described in the warrant, thus permitting its later
    and perhaps repeated examination consistent with the warrant. The examination may require techniques,
    including but not limited to computer-assisted scans of the entire medium, that might expose many parts of
    a hard drive to human inspection in order to determine whether it is evidence described by the warrant.

29. Because several people may share the Subject Premises as a residence it is possible that the Subject
    Premises will contain computers that are predominantly used, and perhaps owned, by persons who are not
    suspected of a crime. If it is nonetheless determined that it is possible that the things described in this
    warrant could be found on any of those computers or storage media, the warrant applied for would permit
    the seizure and review of those items as well.

30. I know from training and experience that digital storage devices can be very large in capacity, yet very
    small in physical size. Additionally, your Affiant knows from training and experience that those who are
    in possession of such devices also tend to keep them on their persons, especially when they may contain
    contraband or other evidence of a crime. The storage capacity of such devices can be as large as tens of
    gigabytes in size as further described below, which allows for the storage of thousands of images and
    videos as well as other digital information such as calendars, contact lists, programs and text documents.

                                                       6
      Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 12 of 19


    Such storage devices can be smaller than a postage stamp in size, which allows them to be easily hidden in
    a person’s pocket.

31. I know from my training and experience, as well as from information found in publicly available materials
    published by device manufacturers, that many electronic devices, particularly newer mobile devices and
    laptops, offer their users the ability to unlock the device through biometric features in lieu of a numeric or
    alphanumeric passcode or password. These biometric features include fingerprint scanners, facial
    recognition features, and iris recognition features. Some devices offer a combination of these biometric
    features, and the user of such devices can select which features they would like to utilize.

32. If a device is equipped with a fingerprint scanner, a user may enable the ability to unlock the device
    through his or her fingerprints. For example, Apple offers a feature called “Touch ID,” which allows a user
    to register up to five fingerprints that can unlock a device. Once a fingerprint is registered, a user can
    unlock the device by pressing the relevant finger to the device’s Touch ID sensor, which is found in the
    round button (often referred to as the “home” button) located at the bottom center of the front of the device.
    The fingerprints authorized to access the particular device are a part of the security settings of the device
    and will allow access to the device in lieu of entering a numerical passcode or longer alpha-numerical
    password, whichever the device is configured by the user to require.
33. The Touch ID feature only permits up to five attempts with a fingerprint before the device will require the
    user to enter a passcode. Furthermore, if the device is equipped with an operating system that is earlier
    than version 9.3, the Touch ID feature will not substitute for the use of a passcode or password if more than
    48 hours have passed since the device has been unlocked; in other words, if more than 48 hours have
    passed since the device was accessed, the device will require the passcode or password programmed by the
    user and will not allow access to the device based on a fingerprint alone. If the operating system is version
    9.3 or later, that time frame shrinks to 8 hours.
34. Similarly, Touch ID will not allow access if the device has been turned on or restarted, if the device has
    received a remote lock command, or if five attempts to match a fingerprint have been unsuccessful. For
    these reasons, it is necessary to use the fingerprints and thumbprints of any device’s users to attempt to
    gain access to any Apple devices found at the Subject Premises while executing the search warrant. The
    government may not be able to obtain the contents of the Apple devices if those fingerprints are not used to
    access the Apple devices by depressing them against the Touch ID button. Although I do not know which
    of the ten finger or fingers are authorized to access on any given Apple device and only five attempts are
    permitted, I know based on my training and experience that it is common for people to use one of their
    thumbs or index fingers for Touch ID, and in any event, all that would result from successive failed
    attempts is the requirement to use the authorized passcode or password.

35. In addition, I know from my training and experience that many other mobile device manufactures have their
    own version of Touch ID—that is, a fingerprint recognition feature that the device’s user can program and
    use to unlock the device. For instance, I know that Google Pixel phones and Google Pixel XL phones have
    a fingerprint sensor that can be used to unlock the device. Similarly, Samsung, LG, HTC, and other
    manufacturers also have devices with fingerprint sensors.

36. Similarly, in my training and experience I know that some applications loaded onto mobile devices or other
    electronic devices may be secured by the user with a thumbprint or fingerprint. Common among these types
    of applications are applications such as mobile banking apps or other financial applications, password
    storage applications, and secure communications apps, among others.

37. Further, if a device is equipped with a facial-recognition feature, a user may enable the ability to unlock the
    device through his or her face. For example, this feature is available on certain Android devices and is
    called “Trusted Face.” During the Trusted Face registration process, the user holds the device in front of his
    or her face. The device’s front-facing camera then analyzes and records data based on the user’s facial
    characteristics. The device can then be unlocked if the front-facing camera detects a face with
                                                         7
      Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 13 of 19


   characteristics that match those of the registered face. Facial recognition features found on devices
   produced by other manufacturers (such as Apple’s “Face ID”) have different names but operate similarly to
   Trusted Face.

38. Similarly, if a device is equipped with an iris-recognition feature, a user may enable the ability to unlock the
    device with his or her irises. For example, on certain Microsoft devices, this feature is called “Windows
    Hello.” During the Windows Hello registration, a user registers his or her irises by holding the device in
    front of his or her face. The device then directs an infrared light toward the user’s face and activates an
    infrared-sensitive camera to record data based on patterns within the user’s irises. The device can then be
    unlocked if the infrared-sensitive camera detects the registered irises. Iris-recognition features found on
    devices produced by other manufacturers have different names but operate similarly to Windows Hello.

39. In my training and experience, users of electronic devices often enable the aforementioned biometric
    features because they are considered to be a more convenient way to unlock a device than by entering a
    numeric or alphanumeric passcode or password. Moreover, in some instances, biometric features are
    considered to be a more secure way to protect a device’s contents. This is particularly true when the users
    of a device are engaged in criminal activities and thus have a heightened concern about securing the
    contents of a device.

40. Due to the foregoing, I am informing the Court that if law enforcement personnel encounter any Device(s)
    that are subject to seizure pursuant to the requested warrants and may be unlocked using one of the
    aforementioned biometric features, law enforcement personnel intends to obtain from Robert Ring the
    display of any physical biometric characteristics (such as fingerprint/thumbprint or facial characteristics)
    necessary to unlock any Device(s), including to (1) press or swipe the fingers (including thumbs) of Robert
    Ring to the fingerprint scanner of the Device(s) found at the Subject Premises; (2) hold the Device(s) found
    at the Subject Premises in front of the face of Robert Ring to activate the facial recognition feature; and/or
    (3) hold the Device(s) found at the Subject Premises in front of the face of Robert Ring to activate the iris
    recognition feature, for the purpose of unlocking the Device(s) in order to search the contents as authorized
    by this warrant.

            BACKGROUND REGARDING THE INTERNET AND CHILD EXPLOITATION

41. I have been formally trained in the investigation of crimes involving the sexual exploitation of children. I
    also own my own computer, have personal knowledge of the operation of a computer, and have accessed
    the Internet for numerous years. Based on this training and knowledge, and the experience of other law
    enforcement personnel involved in this investigation, I know the following:

42. Child pornographers can produce images using a wireless device such as a cell phone. Photos can also be
    made using cameras, then can be transferred onto another device either using wire or wireless technology.
    Images can also be uploaded to Internet-based storage commonly referred to as the “cloud.” Hard-copy
    images can also be scanned into a computer. Via the Internet, connection can be made to literally millions
    of computers around the world. Child pornography can be transferred quickly and easily via electronic
    mail or virtually countless other online platforms, communication services, storage services, and
    applications.

43. A computer's capability to store images in digital form makes it an ideal repository for child pornography
    and other files related to the sexual abuse and exploitation of children. The digital-storage capacity in
    devices and in the “cloud” has grown tremendously within the last several years. Thumb drives with a
    capacity of 32 gigabytes are not uncommon. Flash cards with a capacity of 32 gigabytes are not
    uncommon. Hard drives with the capacity of 500 gigabytes up to 3 terabytes are not uncommon. Phones
    with over 100 gigabytes in storage are not uncommon. Devices can store thousands of images and videos
    at very high resolution. These devices are often internet capable and can not only store, but can transmit
    images via the internet and can use the devices to store images and documents in internet or “cloud”
                                                         8
     Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 14 of 19


   storage spaces. Once this is done, there is no readily apparent evidence at the "scene of the crime". Only
   with careful laboratory examination of electronic storage devices is it possible to recreate the evidence trail.

44. With Internet access, a computer user can transport an image file from the Internet or from another user’s
    computer to his own computer, so that the image file is stored in his computer. The process of transporting
    an image file to one’s own computer is called “downloading”. The user can then display the image file on
    his computer screen, and can choose to “save” the image on his computer and/or print out a hard copy of
    the image by using a printer device (such as a laser or inkjet printer). Sometimes the only method to
    recreate the evidence trail of this behavior is with careful laboratory examination of the computer, modem,
    printer, and other electronic devices.

45. Your Affiant knows from training and experience that search warrants of residences involved in computer
    or digitally related criminal activity usually produce items that tend to establish ownership or use of digital
    devices and ownership or use of any Internet service accounts accessed to obtain child pornography to
    include credit card bills, telephone bills, correspondence and other identification documents.

46. Your Affiant knows from training and experience that search warrants of residences usually reveal items
    that tend to show dominion and control of the property searched, to include utility bills, telephone bills,
    correspondence, rental agreements and other identification documents.

                                              INVESTIGATION

47. On March 24, 2020, the FBI Denver Office received information from Colorado Springs Police
    Department Internet Crimes Against Children (ICAC) Unit regarding a subject in Denver, Colorado
    possibly involved in the transmission and possession of child pornography. This information was based on
    NCMEC CyberTips.

48. Affiant is aware NCMEC is a national clearinghouse for law enforcement of images of child pornography
    that are collected in the course of child sexual exploitation investigations. A CyberTip report is typically
    sent by an internet hosting company or web hosting company to NCMEC when it suspects that its services
    are used to host images of child pornography.

49. On March 6, 2020, NCMEC CyberTips #63034498, #63570761, #63620885, and 65327838 were received
    by the Colorado Springs Police Department ICAC Unit regarding an individual using four related
    Facebook accounts who was reported by Facebook (CyberTips #63034498, #63570761, and #63620885)
    and an anonymous reporting person (CyberTip #65327838) as uploading and sharing child pornography
    files using Facebook messenger or asking to be added in kids sex groups on messenger or send videos to
    kids in messenger private. Several images depicting child pornography were shared to recipients on
    Facebook messenger by this individual.

50. On March 11, 2020, an Immigrations and Customs Enforcement (ICE) Homeland Security Investigations
    (HSI) administrative subpoena was served to the ISP, Century Link, for the subscriber information related
    to IP address 71.211.225.210, which was utilized by the Facebook accounts referenced above during the
    time period the Facebook accounts uploaded sexually explicit images depicting children. Based on the
    results provided by Century Link the following information was associated with the aforementioned IP
    address: Subscriber Name: Ring, Robert and Service Address: 1534 Wabash Street Unit 1, Denver,
    Colorado 80220.

51. On March 24, 2020 your Affiant received CyberTip #63034498 for subject: Name: Robert Ring, Facebook
    User ID: 100045791811297 with 2 files of child pornography and 1 profile picture for the account
    100045791811297. Your Affiant reviewed the files, which had been previously viewed by Facebook, and
    confirmed the image to be child pornography. One example of the images is as follows:

                                                        9
     Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 15 of 19


      A. Image “3e1m199a23k0s0w082507242_1099595373717985_4371962650729381888 _n.jpg” - A
         prepubescent naked male sitting on a bed with his legs spread exposing his erect penis.

52. On March 24, 2020 your Affiant received CyberTip #63570761 for subject: Name: Robert Ring, Facebook
    User ID: 100046300383208 with 1 file of child pornography and 1 profile picture for the account
    100046300383208. Your Affiant reviewed the file, which had been previously viewed by Facebook, and
    confirmed the image to be child pornography. A summary of this file is as follows:

      A. Image “9gysyij496w4ogck83698883_198205981226916_6704489961040642048_n. jpg” - A
         prepubescent male with his underwear pulled down to his thighs standing exposing his erect penis.

53. On March 24, 2020 your Affiant received CyberTip #63620885 for subject: Name: Robert Ring, Facebook
    User ID: 100046552685326 with 1 file of child pornography and 1 profile picture for the account
    100046552685326. Your Affiant reviewed the file, which had been previously viewed by Facebook, and
    confirmed the image to be child pornography. A summary of this file is as follows:

      A. Image “3e1m199a23k0s0w082507242_1099595373717985_4371962650729381888 _n.jpg” - A
         prepubescent naked male sitting on a bed with his legs spread exposing his erect penis.

54. On March 24, 2020 your Affiant received CyberTip #65327838 for subject: URL:
    https://www.facebook.com/robert.ring.35380. This CyberTip was submitted by an anonymous informant
    from IP Address 77.58.125.212. A Geo locate web service shows this IP Address location in Switzerland.
    The informant wrote, “from your country?on a profil where child pornography is shared
    https://www.facebook.com/profile.php?id=100047935521793 “Iam sara 13years Ilike sex kids girls and
    boys You have kids send me ok Love you my friend" "Hello Please add me in group kids sex messanger Or
    send me videos kids in messanger in prive””

55. Your Affiant researched the Denver Police data bases and public databases which revealed Robert Ring is a
    Registered Sex Offender living at 1534 Wabash Street, Denver, CO. The last house check to verify Ring is
    living at address was on 02/02/2020.

56. On April 27, 2020, the Honorable Magistrate Judge Michael E. Hegarty approved the Application for a
    Search Warrant for the contents of the Facebook account associated with Facebook User ID
    100045791811297, 100046300383208, 100046552685326, and 100047935521793. See Case No. 20-sw-
    00431-MEH.

57. On May 01, 2020 Denver Police Detective Vicente Damian conducted a Sex Offender house check at 1534
    Wabash Street. Detective Damian confirmed Robert Ring is living at 1534 Wabash Street with a roommate
    who is also a Sex Offender by the name of Anthony Baldizan. Detective Damian confirmed Sex Offender
    Jose Montano is living at 1534 Wabash Street #B which is the basement of 1534 Wabash Street which has
    a separate entrance located on the south side of the house. Detective Damian stated he was unsure if there
    is an entrance to the basement inside 1534 Wabash Street. This application does not seek authority to
    search the basement apartment.

58. Based upon a search of government databases, Robert Ring appears to have registered the following
    vehicle: 2002 Oldsmobile Intrigue, CO plates AZKL35.

59. On June 04, 2020, pursuant to the federal search warrant issued as referenced above, I reviewed the
    contents of the Facebook account associated with Facebook User ID 100045791811297,

                                                     10
 Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 16 of 19


100046300383208, 100046552685326, and 100047935521793. I found the same images as mentioned
above. Also I found conversations between Robert Ring and children. A summary of a conversation is as
follows:

                A. Author             Robert Ring (Facebook: 100046552685326)
                   Sent               2020-01-27 11:16:31 UTC
                   Body               How old are you?

                   Author             Daniela Portolaso (Facebook: 100046580221931)
                   Sent               2020-01-27 11:17:04 UTC
                   Body               Im 16 years old

                   Author             Robert Ring (Facebook: 100046552685326)
                   Sent               2020-01-27 11:17:49 UTC
                   Body               I'm 70. Am I too old for u

                   Author             Daniela Portolaso (Facebook: 100046580221931)
                   Sent               2020-01-27 11:18:14 UTC
                   Body               Ok

                   Author             Robert Ring (Facebook: 100046552685326)
                   Sent               2020-01-27 11:18:28 UTC
                   Body               Can I see your body please

                   Author             Daniela Portolaso (Facebook: 100046580221931)
                   Sent               2020-01-27 11:19:15 UTC
                   Body               I'm school

                   Author             Robert Ring (Facebook: 100046552685326)
                   Sent               2020-01-27 11:19:57 UTC
                   Body               Do you have a nice body

                   Author             Daniela Portolaso (Facebook: 100046580221931)
                   Sent               2020-01-27 11:19:59 UTC
                   Body               Daniela sent a photo.
                   Attachments        image-541535036709613 (541535036709613)
                   Type               image/jpeg
                   Size               67173

                   I reviewed the image sent by Daniela Portolaso which is an Image of a clothed female
                   child sitting on steps in a school uniform.

                   Author             Robert Ring (Facebook: 100046552685326)
                   Sent               2020-01-27 11:20:49 UTC
                   Body               Do you have a boyfriend

                                                11
     Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 17 of 19



                        Author               Daniela Portolaso (Facebook: 100046580221931)
                        Sent                 2020-01-27 11:20:54 UTC
                        Body                 No

                        Author               Robert Ring (Facebook: 100046552685326)
                        Sent                 2020-01-27 11:22:13 UTC
                        Body                 Have you seen a boy naked

                        Author               Daniela Portolaso (Facebook: 100046580221931)
                        Sent                 2020-01-27 11:24:17 UTC
                        Body                 No send a boy naked

                        Author               Robert Ring (Facebook: 100046552685326)
                        Sent 2               020-01-27 11:25:02 UTC
                        Body                 You sent a photo.
                        Attachments          image-543258189610771 (543258189610771)
                                             (NCMEC reported image)
                        Type                 image/jpeg
                        Size                 38921

                        I reviewed the image sent by Robert Ring which is a Prepubescent naked boy sitting
                        on bed, with his legs spread exposing his erect penis.

  INDIVIDUALS WHO HAVE A SEXUAL INTEREST IN CHILDREN AND POSSESS, RECEIVE
                  AND/OR DISTRIBUTE CHILD PORNOGRAPHY

60. Based on my previous training and experience related to investigations involving child pornography and
    the sexual abuse of children, I have learned that individuals who possess, receive, distribute or access with
    intent to view child pornography have a sexual interest in children and in images of children. Based upon
    my knowledge, experience, and training in child pornography investigations, and the training and
    experience of other law enforcement officers with whom I have had discussions, there are certain
    characteristics common to individuals involved in the receipt and collection of child pornography:

      A. The majority of individuals who collect child pornography are persons who have a sexual attraction
         to children. They receive sexual gratification and satisfaction from sexual fantasies fueled by
         depictions of children that are sexual in nature.

      B. The majority of individuals who collect child pornography collect sexually explicit materials, which
         may consist of photographs, magazines, motion pictures, video tapes, books, slides, computer
         graphics or digital or other images for their own sexual gratification. The majority of these
         individuals also collect child erotica, which may consist of images or text that do not rise to the level
         of child pornography but which nonetheless fuel their deviant sexual fantasies involving children.
         Non-pornographic, seemingly innocuous images of minors are often found on computers and digital
         storage devices that also contain child pornography, or that is used to communicate with others about
         sexual activity or interest in children. Such images are useful in attempting to identify actual minors
         depicted in child pornography images found during the execution of a search warrant. In certain
         cases, such images may also assist in determining the origins of a particular child pornography
         image or series of images.

                                                       12
     Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 18 of 19


      C. The majority of individuals who collect child pornography rarely, if ever, dispose of their sexually
         explicit materials and may go to great lengths to conceal and protect from discovery, theft, and
         damage their collections of illicit materials. They almost always maintain their collections in the
         privacy and security of their homes, cars, garages, sheds, and other secure storage locations, such as
         in a digital or electronic format in a safe, secure, and private environment, including in cloud-based
         storage online or on their person.

      D. The majority of individuals who collect child pornography often seek out like-minded individuals,
         either in person or on the Internet, to share information and trade depictions of child pornography
         and child erotica as a means of gaining status, trust, acceptance and support. This contact helps
         these individuals to rationalize and validate their deviant sexual interest and associated behavior.
         The different Internet-based vehicles used by such individuals to communicate with each other
         include, but are not limited to, e-mail, e-mail groups, bulletin boards, IRC, newsgroups, instant
         messaging, and other similar vehicles.

      E. The majority of individuals who collect child pornography maintain books, magazines, newspapers
         and other writings, in hard copy or digital medium, on the subject of sexual activities with children,
         as a way of understanding their own feelings toward children, justifying those feelings and finding
         comfort for their illicit behavior and desires. Such individuals rarely destroy these materials because
         of the psychological support they provide.

      F. The majority of individuals who collect child pornography often collect, read, copy or maintain
         names, screen names or nicknames, addresses (including e-mail addresses), phone numbers, or lists
         of persons who have advertised or otherwise made known in publications and on the Internet that
         they have similar sexual interests. These contacts are maintained as a means of personal referral,
         exchange or commercial profit. These names may be maintained in the original medium from which
         they were derived, in telephone books or notebooks, on computer storage devices, or merely on
         scraps of paper.

      G. Based upon training and experience, your Affiant knows that persons in engaged in the possession of
         child erotica are also often involved in the production and possession of child pornography.
         Likewise, your Affiant knows from training and experience that persons involved in the production
         and possession of child pornography are often involved in the production and possession of child
         erotica.

      H. Based on my training, knowledge, experience, and conversations with others in law enforcement, I
         understand that an individual who possesses images and/or videos depicting child pornography on
         one digital storage devices and/or Internet email or online storage account is likely to possess child
         pornography on additional digital storage devices and/or Internet email or online storage accounts
         that s/he possesses. Additionally, based on this training and experience, I understand that an
         individual who discusses the sexual abuse and/or exploitation of children on one digital storage
         device is likely to conduct those communications on additional digital storage devices that s/he
         possesses.

                                                CONCLUSION

61. Based on the investigation described above, probable cause exists to believe that at the residence located at
    the place described in Attachment A, will be found evidence, fruits, and instrumentalities of a violation of
    Title 18, United States Code, Sections 2252(a)(1), (2), and (4) and 2252A(a)(1), (2), (3), and (5) (described
    on Attachment B).

62. I, therefore, respectfully request that the attached warrant be issued authorizing the search and seizure of
    the items listed in Attachment B.
                                                       13
      Case 1:20-sw-01056-NRN Document 1 Filed 09/08/20 USDC Colorado Page 19 of 19


I declare under penalty of perjury that the foregoing is true and correct to the best of my information,
knowledge, and belief.

                                                      s/John Donohoe
                                                     John Donohoe, Task Force Officer
                                                     Federal Bureau of Investigation

                                       8th            Sept.
   SUBSCRIBED and SWORN before me this ______ day of ______ 2020


   ___________________________________
   UNITED STATES MAGISTRATE JUDGE



Application for search warrant was reviewed and is submitted by David Tonini, Assistant United States
Attorney.




                                                        14
